OPINION — AG — REGARDLESS OF WHETHER OR NOT A MUNICIPAL HOSPITAL ESTABLISHED AND MAINTAINED AS PROVIDED FOR IN 11 O.S.H. 544.1 OR A BOARD OF CONTROL FOR SUCH A HOSPITAL APPOINTED, AND HAVING EXCLUSIVE MANAGEMENT AND CONTROL OF SUCH A HOSPITAL, AS PROVIDED FOR IN 11 O.S.H. 544.2, IS A " JURISDICTION ENTITY " OR A " JURISTIC ENTITY " WITHIN THE MEANING OF THOSE TERMS AS USED IN 51 O.S.H. 122 NEITHER SUCH A MUNICIPAL HOSPITAL, NOR SUCH A BOARD OF CONTROL, IS AN " INSTRUMENTALITY " OF THE STATE OF OKLAHOMA OR A POLITICAL SUBDIVISION THEREOF, AS THAT TERM IS DEFINED IN 51 O.S.H. 122, AND SO IS NOT ENTITLED, UNDER 51 O.S.H. 125, TO SUBMIT TO YOUR DEPARTMENT FOR APPROVAL A SEPARATE PLAN FOR EXTENDING THE BENEFITS OF TITLE II OF THE FEDERAL " SOCIAL SECURITY ACT " TO ITS OFFICERS OR EMPLOYEES. CITE: 11 O.S.H. 544.2 (JAMES C. HARKIN)